Matter of Monroe (2020 NY Slip Op 06438)





Matter of Monroe


2020 NY Slip Op 06438


Decided on November 12, 2020


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: November 12, 2020

PM-147-20

[*1]In the Matter of Colleen A. Monroe, an Attorney. (Attorney Registration No. 5327465.)

Calendar Date: November 9, 2020

Before: Garry, P.J., Lynch, Clark, Aarons and Colangelo, JJ.


Colleen A. Monroe, Springfield, Massachusetts, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

Per Curiam.
Colleen A. Monroe was admitted to practice by this Court in 2015 and lists a business address in Springfield, Massachusetts with the Office of Court Administration. Monroe now seeks leave to resign from the New York bar for nondisciplinary reasons (see  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) advises that it defers to this Court's discretion on Monroe's application.
Upon reading Monroe's affidavit sworn to July 15, 2020 and filed July 27, 2020, and upon reading the November 6, 2020 correspondence in response by the Chief Attorney for AGC, and having determined that Monroe is eligible to resign for nondisciplinary reasons, we grant her application and accept her resignation.
Garry, P.J., Lynch, Clark, Aarons and Colangelo, JJ., concur.
ORDERED that Colleen A. Monroe's application for permission to resign is granted and her nondisciplinary resignation is accepted; and it is further
ORDERED that Colleen A. Monroe's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that Colleen A. Monroe is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Monroe is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold herself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that Colleen A. Monroe shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to her.